DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite for failing to particularly point out and distinctly claim the subject matter.  It is unclear as to the meets and bounds of the claim as the average heat rate is unclear.  The average heat rate has not been clearly set forth.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 13 to 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro et al (Jp2015071527).
The Tomohiro et al reference teaches a method of growing silicon carbide, note entire reference.  A raw material is placed in the bottom of the reactor.  The reactor is made of graphite (instant claim 18). A seed crystal is placed over the raw material so as to face each other, note  figure 1.  The growth is performed by controlled in the temperature and pressure and atmosphere of the reactor, note para 38.  When growth is done, the reactor is cooled and the silicon carbide ingot is removed, note examples.  There is a heating means and insulation around the reactor, note figures.  During the growth operation, the reactor with raw material and seed is heated to a first temperature, pre growth onset temperature.  At this temperature, the inside of the reactor is then depressurized.  After this step the reactor is further heated to growth temperatures.  The raw material then sublimes creating a vapor which deposits on the seed crystal which is at a lower temperature, note para 40.  Thee sole difference between the instant claims and the prior art is the temperature difference between the seed and raw material.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable temperature difference between the seed and raw material in the Tomohiro et al reference in order to insure sublimation takes place and deposition only on the seed crystal or grown layers.
With regards to claim 15, the claim is drawn to an apparatus, but only has method limitations, and the prior art system or apparatus is capable of the same parameters as is now claimed

 Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro et al (Jp2015071527).
The Tomohiro et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the insert gas being added. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable gas addition after depressurization in the Tomohiro et al reference in order to maintain low impurities in the chamber, noting, the reference does teach gas can be added.
 
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro et al (Jp2015071527).
The Tomohiro et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the heating rate. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable heat rate in the Tomohiro et al reference in order to uniformly heat the raw material and chamber.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro et al (Jp2015071527) in view of Gao et al (wo2019001119).
The Tomohiro et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the heater movement. However, The Gao et al reference teaches a silicon carbide process and apparatus where the heating means is moveable up and down, note figure. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Tomohiro et al reference by the teachings of the Gao et al reference to have a movable heating means in order to affect a temperature gradient in the reactor.
Claim(s) 5 to 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro et al (Jp2015071527).
The Tomohiro et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the specific temperatures. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable specific temperature ranges in the Tomohiro et al reference in order to grow the silicon carbide at lower pressures after gas removal.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro et al (Jp2015071527).
The Tomohiro et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the seed crystal type and size. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable specific seed crystal in the Tomohiro et al reference in order to grow the desired type and size of silicon carbide.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the instantly claimed process parameters and cutting of the cooling step.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714